DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 4 and 14 line 5: “the location”
Claim 14 lines 5-6: “the actuator”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim includes the limitation “wherein the sensor is a passive actuator”.  However the specification does not properly describe how a sensor can operate as an actuator, as these are two distinct devices.  It is well known that an actuator is a device which converts energy into mechanical motion, whereas a sensor is a device which detects a signal or event.  The specification provides no additional detail aside from stating that the sensor can be a passive actuator.  It is unclear how a sensor can perform the functions of an actuator, while still performing the functions of a sensor.  Therefore the specification does not meet the enablement requirement. 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for both a sensor associated with a machine and a passive actuator, does not reasonably provide enablement for the sensor associated with a machine to be a passive actuator.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification describes a sensor 318 to be associated with a component within a machine room to collect vibration data of said component (see ¶ [0043]), and a different sensor 316 affixed to a location in a hoistway to act as a reference location for sensor 310, where the fixed sensor 316 can be a passive actuator (see ¶ [0042]).  The specification is silent as to the sensor associated with the machine room being a passive actuator.  It is unclear what said passive sensor would be actuating in the machine room.  Therefore the specification does not meet the enablement requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 includes the limitation “wherein the sensor is a passive actuator”.  However it is unclear how a sensor can operate as an actuator, as these are two distinct devices as shown above.  It is unclear how a sensor can perform the functions of an actuator, while still performing the functions of a sensor.
Claim 4 is directed to a “system of Claim 2, wherein” and includes limitations pertaining to “the actuator”.  However there is a lack of antecedent basis for “the actuator” as this element was introduced in claim 3.  It is unclear whether applicant intends claim 4 to depend from claim 3, or introduce a new element into the claims.  For examining purposes, this claims is interpreted as being directed to a “system of Claim 3, wherein”.
Claims 4 and 6 include the limitation “collect(ing), by the machine room sensor”.  However there is a lack of antecedent basis for “the machine room sensor” It is unclear whether applicant intends to reference the sensor, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “collect(ing), by the sensor”.  
Claims 5, 7 10 and 11 depend from claims 4 or 6 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 4 or 6.

Allowable Subject Matter
Claims 1, 2, 8, 9 and 12-20 are allowed.
Claims 3-7, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 12: The prior art does not teach nor suggest a system or method for determining elevator car locations, comprising a controller/processor to operate a sensor to collect vibration data associated with one or more components of a machine/machine room and analyze the vibration data to determine position of an elevator car in a hoistway.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-11 and 13-20 depend from claims 1 or 12 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 6, 2022